Citation Nr: 1220975	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-38 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to service connection for depressive disorder, not otherwise specified (NOS).

2. Entitlement to service connection for cognitive disorder NOS.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Board


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to February 1984 and from December 1992 to April 1993, with additional periods of active duty for training and inactive duty training with the Mississippi Air National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The April 2008 rating decision denied entitlement to service connection for posttraumatic stress disorder (PTSD).  To more accurately reflect the Veteran's actual diagnoses, this issue has been recharacterized as two separate claims of entitlement to service connection for depressive disorder NOS and cognitive disorder NOS.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In September 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative evidence of record reflects that the Veteran has a current diagnosis of depressive disorder NOS that is etiologically related to his military service.  

2. The competent and probative evidence of record reflects that the Veteran has a current diagnosis of cognitive disorder NOS that is etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  Service connection for depressive disorder NOS is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Service connection for cognitive disorder NOS is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2011)).

In light of the favorable decision as it relates to the issues of entitlement to service connection for depressive disorder and cognitive disorder, any error by VA in complying with the requirements of VCAA is moot.  

II.  Service Connection

The issues before the Board are entitlement to service connection for depressive disorder NOS and cognitive disorder NOS.  The Veteran essentially contends that he developed these disabilities as a result of an August 1993 in-service head injury.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2011).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or full-time duty performed by members of the National Guard of any State.  38 C.F.R. § 3.6(c)(1),(3) (2011).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  

In the case at hand, the Veteran's service treatment records contain ample evidence of the in-service head injury that occurred when he fell from a ladder in August 1993.  Service treatment records also reflect that the Veteran reported experiencing pertinent symptoms, including cognitive difficulties and depression, in the following months.  Because the disabilities at issue arose from an injury that occurred while the Veteran was performing his duties during his National Guard service, no further inquiry as to the circumstances surrounding his injury is necessary.

In February 2012, the Board obtained a Veterans Health Administration (VHA) medical opinion from a VA psychiatrist.  See 38 C.F.R. § 20.901 (2011).  This opinion diagnoses depressive disorder NOS and cognitive disorder NOS and opines that these disabilities are at least as likely as not related to his in-service head injury.

With respect to the diagnosis of cognitive disorder NOS, the psychiatrist notes that the Veteran fell from a ladder in August 1993 while in the Air National Guard.  He struck his head on a concrete floor with no significant loss of consciousness.  Afterwards, he started complaining of headaches, memory loss, poor concentration, and general slowness of thinking.  September 1994 neuropsychological testing revealed a borderline intellect with decline from prior higher level of function, as well as decreased attention and memory.  He also showed behavioral evidence of lateralized brain dysfunction, language impairment, and visuospatial impairment.  The diagnosis at that time was organic mental syndrome, which has since been reclassified as cognitive disorder NOS.  The opinion notes that a 1994 CT scan revealed diffuse cortical atrophy, but, because a 1999 CT scan was normal, the validity of these CT scans was called into question.  The record contains no complaints of or treatment for any mental or organic brain condition prior to the fall.  

In terms of post-service evidence of disability, the VHA opinion notes that notations in the record, including in a February 2004 VA examination report, contain inconsistent responses and unusual symptom presentations indicating that the Veteran may be feigning symptoms.  While the current opinion states it is possible that the Veteran may have been exaggerating some symptoms, this does not preclude the likelihood of underlying organic pathology.  It was also noted that the Veteran's intellectual deficit, including problems with comprehension, attention, and logical thinking, may have a role to play in his inconsistent responses.  

With respect to the depressive disorder NOS, the February 2012 VHA opinion notes that the Veteran's depression does not neatly fit into traditional categories of depression, making it more likely that his depression is secondary to and enmeshed with his cognitive deficits.  Depressive symptoms over the years have included poor self esteem, poor concentration, apathy, slowness, low energy, anhedonia, and withdrawal.  The opinion notes that there are no reports of treatment for depression prior to the Veteran's fall.  Hence, it is assumed that the fall appears to be a common etiology for both his cognitive deficit and depression.  

The opinion notes that, even though there is no objective evidence of cerebral pathology, it is possible that the concussion associated with striking his head on a concrete floor following an eight to ten foot fall may have led to cognitive problems without overt pathology on the CT scan.  The evidence of such cognitive problems was noted to be further bolstered by the results of neuropsychological testing performed in 1994.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

The Board finds the February 2012 VHA report in this case to be extremely probative to the matter at hand.  The VA psychiatrist in this case clearly reviewed the claims folder, including the Veteran's in-service and post-service treatment records.  The psychiatrist also explained the given diagnoses and the rationale behind this etiology opinions with specific reference to the facts of the Veteran's claim.  For these reasons, the Board finds the February 2012 VA examination report to be highly probative in establishing a connection between the Veteran's in-service injury and his depressive disorder NOS and cognitive disorder NOS.

In short, the Board finds that the competent and probative evidence of record establishes that the Veteran's current depressive disorder NOS and cognitive disorder NOS are etiologically linked to his military service.  Therefore, service connection for depressive disorder NOS and cognitive disorder NOS is granted.


ORDER

Entitlement to service connection for depressive disorder NOS is granted.

Entitlement to service connection for cognitive disorder NOS is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


